PER CURIAM.
We affirm the order of the trial court denying the appellant’s rule 3.850 motion for post-conviction relief without prejudice to his refiling a facially sufficient motion. Rather than refile his motion after correcting his deficiencies, the appellant chose to appeal. He may have been confused by the trial court’s order that mistakenly referenced a necessity for him to comply with rule 3.850(b), Florida Rules of Criminal Procedure. Nevertheless, the motion filed by the appellant did not contain the information required by rule 3.850(c), which was obviously what the trial court intended to say.
AFFIRMED.
THOMPSON, MONACO and LAWSON, JJ., concur.